Title: From Benjamin Franklin to Mary Hewson, 12 January 1777
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


My dear dear Polley
Paris, Jan. 12. 1777.
Figure to yourself an old Man with grey Hair appearing under a Martin Fur Cap, among the Powder’d Heads of Paris.It is this odd Figure that salutes you; with Handfuls of Blessings on you and your dear little ones.
On my Arrival here, Mlle. Biheron gave me great Pleasure in the Perusal of a Letter from you to her.It acquainted me that you and yours were well in August last. I have with me here my young Grandson Benja Franklin Bache, a special good Boy. I give him a little French Language and Address, and then send him over to pay his Respects to Miss Hewson.
My Love to all that love you, particularly to dear Dolly.I am ever, my dear Friend, Your affectionate
B F.

Temple who attends me here presents his Respects. I must contrive to get you to America. I want all my Friends out of that wicked Country. I have just read in s[ome?] Newspapers 7 Paragraphs about me, of which 6 were Lies.

